     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     20062 SW Birch Street, Ste. 200
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     DisabilityRights@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: KEVIN CONRAD
 8

 9
                           UNITED STATES DISTRICT COURT
10
            CENTRAL DISTRICT OF CALIFORNIA– SOUTHERN DIVISION
11

12
                                             Case No.
13   KEVIN CONRAD, an individual,
                                             Complaint For Damages And
14                   Plaintiff,              Injunctive Relief For:
15
     v.                                       1. VIOLATIONS OF THE
16                                               AMERICANS WITH DISABILITIES
17                                               ACT OF 1990, 42 U.S.C. §12181 et
     MY THUAN, INC., a California                seq. as amended by the ADA
18   corporation; AN TANG DAO, an                Amendments Act of 2008 (P.L. 110-
     individual; LOAN THI NGUYEN,                325).
19
     an individual; and DOES 1-10,
20   inclusive,                               2. VIOLATIONS OF THE UNRUH
21                                               CIVIL RIGHTS ACT, CALIFORNIA
                    Defendants.                  CIVIL CODE § 51 et seq.
22

23

24         Plaintiff, KEVIN CONRAD (“Plaintiff”), complains of Defendants MY
25   THUAN, INC., a California corporation; AN TANG DAO, an individual; LOAN
26   THI NGUYEN, an individual; and Does 1-10 (“Defendants”) and alleges as follows:
27                                        PARTIES:
28         1.    Plaintiff is an adult California resident. Plaintiff is substantially limited

                                               1
                                          COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 2 of 9 Page ID #:2


 1   in performing one or more major life activities because he is quadriplegic, including
 2
     but not limited to: walking, standing, ambulating, and sitting. As a result of these
 3
     disabilities, Plaintiff relies upon a wheelchair for mobility. With such disabilities,
 4

 5   Plaintiff qualifies as a member of a protected class under the Americans with

 6   Disabilities Act (“ADA”), 42 U.S.C. §12102(2) as amended by the ADA
 7   Amendments Act of 2008 (P.L. 110-325) and the regulations implementing the
 8
     ADA set forth at 28 C.F.R. §§ 36.101 et seq.
 9
           2.     Plaintiff brings this action acting as a “private attorney general” as
10

11   permitted under the ADA to privatize enforcement of the ADA without the

12   American tax payer(s) bearing the financial tax burden for such action.
13         3.     Plaintiff is informed and believes and thereon alleges that Defendants
14   AN TANG DAO, an individual, and LOAN THI NGUYEN, an individual, owned
15   the property located at 8900 Westminster Blvd., Westminster, California 92683
16   (“Property”) on or around June 11, 2019.
17         4.     Plaintiff is informed and believes and thereon alleges that Defendants
18   AN TANG DAO, an individual, and LOAN THI NGUYEN, an individual, own the
19   Property currently.
20         5.     Plaintiff is informed and believes and thereon alleges that Defendant
21   MY THUAN, INC., a California corporation, owned, operated, and controlled My
22   Thuan Supermarket (“Business”) located at the Property on June 11, 2019.
23         6.     Defendant MY THUAN, INC., a California corporation, operates and
24   controls the Business located at the Property currently.
25         7.     Plaintiff does not know the true names of Defendants, their business
26   capacities, their ownership connection to the subject property and business, or their
27   relative responsibilities in causing the access violations herein complained of, and
28   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
                                                2
                                           COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 3 of 9 Page ID #:3


 1   informed and believes that each of the Defendants herein, including Does 1 through
 2   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 3   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 4   when the true names, capacities, connections, and responsibilities of the Defendants
 5   and Does 1 through 10, inclusive, are ascertained.
 6                               JURISDICTION AND VENUE
 7          8.     This Court has subject matter jurisdiction over this action pursuant
 8   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
 9          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
10   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
11   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
12   federal ADA claims in that they have the same nucleus of operative facts and
13   arising out of the same transactions, they form part of the same case or controversy
14   under Article III of the United States Constitution.
15          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
16   real property which is the subject of this action is located in this district and because
17   Plaintiff's causes of action arose in this district.
18                                FACTUAL ALLEGATIONS
19          11.    Plaintiff went to the Business on or about June 11, 2019 for the dual
20   purpose of making a purchase and to confirm that this public place of
21   accommodation is accessible to persons with disabilities within the meaning federal
22   and state law.
23          12.    The Business is a facility open to the public, a place of public
24   accommodation, and a business establishment.
25          13.    Parking spaces are one of the facilities, privileges and advantages
26   reserved by defendants to persons at the property serving the Business.
27          14.    Unfortunately, although parking spaces were one of the facilities
28   reserved for patrons, there were no designated parking spaces available for persons
                                                  3
                                             COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 4 of 9 Page ID #:4


 1   with disabilities that complied with the Americans with Disability Act Accessibility
 2   Guidelines (“ADAAG”) on June 11, 2019.
 3         15.    At that time, instead of having architectural barrier free facilities for
 4
     patrons with disabilities, Defendants have: inaccessible restrooms lacking the
 5
     required 32 inches of clear width and impeding Plaintiff's access and denying
 6

 7   Plaintiff full and equal access.

 8         16.    Subject to the reservation of rights to assert further violations of law
 9   after a site inspection found infra, Plaintiff asserts there are additional ADA

10   violations which affect him personally.

11         17.    Plaintiff is informed and believes and thereon alleges Defendants had
12   no policy or plan in place to make sure that there was compliant accessible parking
13   reserved for persons with disabilities prior to June 11, 2019.
14         18.    Plaintiff is informed and believes and thereon alleges Defendants have
15   no policy or plan in place to make sure that the designated disabled parking for
16   persons with disabilities comport with the ADAAG.

17         19.    Plaintiff personally encountered these barriers. The presence of these
18   barriers related to Plaintiff’s disability denies Plaintiff his right to enjoy accessible
19   conditions at public place of accommodation and invades legally cognizable
20   interests created under the ADA.
21         20.    The conditions identified supra in paragraph 15 are necessarily related
22   to Plaintiff’s legally recognized disability in that Plaintiff is substantially limited in
23   the major life activities of walking, standing, ambulating, and sitting; and because

24   the enumerated conditions relate to the use of the accessible restroom.

25         21.    As an individual with a mobility disability who relies upon a

26   wheelchair, Plaintiff has a keen interest in whether public accommodations have

27   architectural barriers that impede full accessibility to those accommodations by
28   individuals with mobility impairments.
                                                 4
                                            COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 5 of 9 Page ID #:5


 1          22.      Plaintiff is being deterred from patronizing the Business and its
 2   accommodations on particular occasions, but intends to return to the Business for the
 3   dual purpose of availing himself of the goods and services offered to the public and
 4   to ensure that the Business ceases evading its responsibilities under federal and state
 5   law.
 6          23.      Upon being informed that the public place of accommodation has
 7   become fully and equally accessible, he will return within 45 days as a “tester” for
 8   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 9   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
10          24.      As a result of his difficulty experienced because of the inaccessible
11   condition of the facilities of the Business, Plaintiff was denied full and equal access
12   to the Business and Property.
13          25.      The Defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16          26.      The violations identified above are easily removed without much
17   difficulty or expense. They are the types of barriers identified by the Department of
18   Justice as presumably readily achievable to remove and, in fact, these barriers are
19   readily achievable to remove. Moreover, there are numerous alternative
20   accommodations that could be made to provide a greater level of access if complete
21   removal were not achievable.
22          27.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
23   alleges, on information and belief, that there are other violations and barriers in the
24   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
25   notice regarding the scope of this lawsuit, once he conducts a site inspection.
26   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
27   related to his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
28   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
                                                  5
                                             COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 6 of 9 Page ID #:6


 1   have all barriers that relate to his disability removed regardless of whether he
 2   personally encountered them).
 3         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
 4   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 5                               FIRST CAUSE OF ACTION
 6   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 7     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
 8                                        (P.L. 110-325)
 9         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this Complaint necessary or helpful to
11   state this cause of action as though fully set forth herein.
12         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods, and services of any place
14   of public accommodation are offered on a full and equal basis by anyone who owns,
15   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
16   Discrimination is defined, inter alia, as follows:
17                a.     A failure to make reasonable modifications in policies, practices,
18                       or procedures, when such modifications are necessary to afford
19                       goods, services, facilities, privileges, advantages, or
20                       accommodations to individuals with disabilities, unless the
21                       accommodation would work a fundamental alteration of those
22                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23                b.     A failure to remove architectural barriers where such removal is
24                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
26                       Appendix "D".
27                c.     A failure to make alterations in such a manner that, to the
28                       maximum extent feasible, the altered portions of the facility are
                                                 6
                                            COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 7 of 9 Page ID #:7


 1                         readily accessible to and usable by individuals with disabilities,
 2                         including individuals who use wheelchairs, or to ensure that, to
 3                         the maximum extent feasible, the path of travel to the altered area
 4                         and the bathrooms, telephones, and drinking fountains serving
 5                         the area, are readily accessible to and usable by individuals with
 6                         disabilities. 42 U.S.C. § 12183(a)(2).
 7         31.       Any business that provides parking spaces must provide accessible
 8   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 9   Standards, parking spaces and access aisles must be level with surface slopes not
10   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
11   Standards, access aisles shall be at the same level as the parking spaces they serve.
12   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
13   required to be nearly level in all directions to provide a surface for wheelchair
14   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
15   provide a level access aisle in the designated disabled parking space is a violation of
16   the law and excess slope angle in the access pathway is a violation of the law.
17         32.       A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily accessible
19   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20         33.       Here, the failure to ensure that accessible facilities were available and
21   ready to be used by Plaintiff is a violation of law.
22         34.       Given its location and options, Plaintiff will continue to desire to
23   patronize the Business but he has been and will continue to be discriminated against
24   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
25   the barriers.
26                                SECOND CAUSE OF ACTION
27       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
28         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
                                                  7
                                              COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 8 of 9 Page ID #:8


 1   above and each and every other paragraph in this Complaint necessary or helpful to
 2   state this cause of action as though fully set forth herein.
 3         36.    California Civil Code § 51 et seq. guarantees equal access for people
 4   with disabilities to the accommodations, advantages, facilities, privileges, and
 5   services of all business establishments of any kind whatsoever. Defendants are
 6   systematically violating the UCRA, Civil Code § 51 et seq.
 7         37.    Because Defendants violate Plaintiff’s rights under the ADA, they also
 8   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
 9   violations are ongoing.
10         38.    Plaintiff is informed and believes and thereon alleges that Defendants’
11   actions constitute discrimination against Plaintiff on the basis of a disability, in
12   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
13   previously put on actual or constructive notice that the Business is inaccessible to
14   Plaintiff. Despite this knowledge, Defendants maintain their premises in an
15   inaccessible form, and Defendants have failed to take actions to correct these
16   barriers.
17                                          PRAYER
18   WHEREFORE, Plaintiff prays that this court award damages provide relief as
19   follows:
20         1.     A preliminary and permanent injunction enjoining Defendants from
21   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
22   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
23   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
24   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
25   under the Disabled Persons Act (Cal. C.C. §54) at all.
26         2.     An award of actual damages and statutory damages of not less than
27   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
28         3.     An additional award of $4,000.00 as deterrence damages for each
                                                 8
                                            COMPLAINT
     Case 8:19-cv-01260-DSF-SK Document 1 Filed 06/21/19 Page 9 of 9 Page ID #:9


 1   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 2   LEXIS 150740 (USDC Cal, E.D. 2016);
 3         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 4   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 5                               DEMAND FOR JURY TRIAL
 6         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 7   raised in this Complaint.
 8

 9   Dated: June 21, 2019             MANNING LAW, APC
10

11                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
12                                       Michael J. Manning, Esq.
13                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
